 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    FORREST KENDRID,                                  No. 2:18-cv-0112-KJM-EFB P
11                       Plaintiff,
12              v.                                      FINDINGS AND RECOMMENDATIONS
13    B. FORESTER, et al.,
14                       Defendants.
15

16          Plaintiff is a civil detainee proceeding without counsel and in forma pauperis in an action

17   brought under 42 U.S.C. § 1983. This proceeding was referred to this court by Local Rule 302

18   pursuant to 28 U.S.C. § 636(b)(1).

19          On October 8, 2019, the court screened plaintiff’s amended complaint pursuant to 28

20   U.S.C. § 1915(e)(2)(B)(ii). ECF No. 24. The court dismissed the complaint, explained the

21   deficiencies therein, and granted plaintiff thirty days in which to file an amended complaint to

22   cure the deficiencies. Id. The screening order warned plaintiff that failure to comply would

23   result in a recommendation that this action be dismissed. The time for acting has now passed and

24   plaintiff has not filed an amended complaint.1 Thus, it appears that plaintiff is unable or

25   unwilling to cure the defects in the complaint.

26
            1
27           The court notes that on November 1, 2019, plaintiff sought reconsideration of the
     screening order. ECF No. 25. On November 20, 2019, the district judge affirmed the screening
28   order. ECF No. 26.
                                                    1
 1          Accordingly, it is RECOMMENDED that this action be DISMISSED without prejudice
 2   for the reasons set forth in the October 8, 2019 screening order (ECF No. 24).
 3          These findings and recommendations are submitted to the United States District Judge
 4   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
 5   after being served with these findings and recommendations, any party may file written
 6   objections with the court and serve a copy on all parties. Such a document should be captioned
 7   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the
 8   objections shall be served and filed within fourteen days after service of the objections. The
 9   parties are advised that failure to file objections within the specified time may waive the right to
10   appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez
11   v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
12   Dated: January 22, 2020.
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
